Title: To Thomas Jefferson from Matthew Lyon, 17 December 1803
From: Lyon, Matthew
To: Jefferson, Thomas


               
                  Sir— 
                  Washington Decem. 17th. 1803
               
               Some weeks since I took the liberty of mentioning to you the Situation of the Alexandria Expositor and the low & discourageing state of the means of its support, since that time the hope of Aid from the government has kept the paper from fainting & drooping under the Terrors & effects of poverty—Since I have been here I have I believe done every thing in my power to encourage Mr Dinmore to keep the thing along, I have advanced him 50 Dollrs out of my own pocket; notwithstanding which I am convinced the Expositor will certainly expire within a week or two without some efficacious encouragement, possess’d of the knoledge of this circumstance which will be cause of Exultation to its enemies & the enemies of the present Administration, I have thought it my duty to communicate this information to you. 
               I will not pretend to Judge of the importance of that paper to the Government, or to say any thing on a subject that the members of the Administration liveing here must know much more about than I can, but I think it possible that after the event I have been makeing mention of shall have taken place there are those who may mourn & say, that had they known it soon enough relief should have been afforded—
               The Sickness at Alexandria haveing much deranged Mr Dinmores business & Impeded his collections He entertain’d hopes by a change of the Secretary of the Senate to have obtained the printing for that house, which would have abundantly enabled him to proceed with his paper; but in this he fail’d, the Secy keeps his place & our friend Duane has got the printing. Mr Dinmore next fixed his Eye on the Contract for printing the proposed edition of the Laws of the US; he has as he fancied received some slight encouragement from the Secretary of State on this Subject—he has since been informed that the Contract is to be otherwise disposed of, that the encouragement he received was mere courtly smiles, & he is now in despair. I know not how he received this information & am led to believe it is groundless, I have only to sugest the posibility of Mr Madisons removeing those doubts & this Despair by a single line, I have no acquaintance with Mr Madison & have before mentioned the subject to you. I hope to be pardoned for troubleing you when I assure you that if I was not moved more by attachment to what I consider the public intrest, than by good Will to any individual I should have been silent—
               Mr Dinmore is a very honest as well as a very deserveing man, he has friends and can have what credit he pleases whenever he can see a sure source of future payment. As to his manageing the Contract creditably & Honourably as it respects the public he is able to give the best Security; as to his manageing it advantageously to himself, I who do know as much as any person on that subject can assure you that he can do it as well as any person
               I am with great respect your Obedt Servt.
               
                  M Lyon
               
            